Attachment to Advisory Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,357,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
The Applicant has made the argument that it does not matter what other compounds are included in the “reinforcing filler”.  This is not persuasive because it does matter for calculating the claimed amounts.  It is unclear whether the coupling agent, plasticizing agent, and/or sulfur-based crosslinking system are included in the claimed “reinforcing filler”.  The claim is indefinite, and the Applicant does not even try to clarify it in the remarks.  It the coupling agent is included in the “reinforcing filler”, which is one valid interpretation of claim 1, then the “reinforcing filler” cannot comprise 12% of a coupling agent and at least 90% of the reinforcing filler.
Regarding claim 12, it cannot both include a styrene-butadiene copolymer and exclude one at the same time.  Claim 12 also allows a polybutadiene and excludes a polybutadiene at the same time.  
The remarks regarding the prior art rejections are not being responded to since they are directed toward the amended claims that were not entered.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763